IN THE SUPREME COURT OF THE STATE OF NEVADA


                    CHAD WINDHAM MITCHELL,                                    No. 85489
                                     Appellant,
                                 vs.
                    CARSON CITY SHERIFF'S OFFICE,
                                     Respondent.                                FILE
                                                                                NOV 10 2022




                                         ORDER DISMISSING APPEAL

                                This is a pro se notice of appeal from a district court "order
                    denying pretrial petition for a writ of habeas corpus."    This court's review

                    of this appeal reveals a jurisdictional defect. Specifically, no appeal lies
                    from an order denying a presentence petition for a writ of habeas corpus.'
                    See NRS 34.724(1) (stating that a person convicted of a crime and under
                    sentence of death or imprisonment may file a postconviction petition for a
                    writ of habeas corpus); see also State v. Lewis, 124 Nev. 132, 178 P.3d 146
                    (2008) (stating that an order entered before judgment of conviction is
                    intermediate and not generally a final, appealable determination),
                    overruled on other grounds by State v. Harris, 131 Nev. 551, 355 P.3d 791
                    (2015). The right to appeal is statutory; where no statute or court rule
                    provides for an appeal, no right to appeal exists. See Castillo v. State, 106




                          "It appears that appellant has not yet been sentenced in district court
                    case number 21-CR002221B.
SUPREME COURT
       OF
    NEVADA


(0) 1947A 434141D
                      Nev. 349, 352, 792 P.2d 1133,1135 (1990). Accordingly, this court lacks
                      jurisdiction to consider this appeal, and
                                  ORDERS this appeal DISMISSED.2



                                                                          , J.
                                               Hardesty


                            Ale.abat..0           J.                                          J.
                      Stiglich                                    Herndon




                      cc:   Hon. James E. Wilson, District Judge
                            Chad Windham Mitchell
                            Attorney General/Carson City
                            Carson City District Attorney
                            Carson City Clerk




                            2 Giventhis order, this court takes no action on the pro se motions filed
                      on October 26, 2022, and November 7, 2022.
SUPREME COURT
         OF
      NEVADA
                                                            2
1.0) 1947A    434,5